    Case 2:18-cv-13153-NGE-APP ECF No. 1 filed 10/09/18   PageID.1   Page 1 of 5




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION - DETROIT

Trustees of the
LABORERS PENSION TRUST FUND - DETROIT & VICINITY;
LABORERS VACATION & HOLIDAY TRUST FUND - DETROIT & VICINITY;
LABORERS METROPOLITAN DETROIT HEALTH & WELFARE FUND; and the
MICHIGAN LABORERS TRAINING FUND, trust funds established under,
and administered pursuant to, federal law,

                                                   Case No.
        Plaintiffs,                                HON.
v

ADAMS GENERAL CONTRACTING, INC.
and CMM MANAGEMENT, INC., alter egos,

     Defendants.
________________________________________/

                                  COMPLAINT

        The above-named plaintiffs, by SACHS WALDMAN, their attorneys,

complaining against the above-named defendants, respectfully show unto this Court

as follows:

        1.     Plaintiffs are the Trustees for trust funds established under, and

administered pursuant to, Section 302 of the Labor-Management Relations Act of

1947, as amended (hereinafter "LMRA"), 29 U.S.C. §186, and the Employee

Retirement Income Security Act of 1974, as amended (hereinafter "ERISA"), 29



                                         1
 Case 2:18-cv-13153-NGE-APP ECF No. 1 filed 10/09/18           PageID.2    Page 2 of 5




U.S.C. §§1001, et seq, with principal offices located in this judicial district.

      2.     Defendants do business in the building and construction industry, an

industry affecting commerce within the meaning of the LMRA and 29 USC §1002(5)

and (12), and their principal place of business is located within this judicial district.

      3.     The defendants were, and at all times material herein have been,

affiliated business enterprises with common ownership, common management,

common equipment and other assets, and common employees, and thus constitute a

single integrated business enterprise, single employer, or alter ego, each defendant

being merely another face of the other, and none of the defendants having any life of

their own. (The defendants collectively are hereinafter referred to as “the employer”

or “the defendant”.)

      4.     The defendant is an employer engaged in an industry affecting

commerce, who employs and/or has employed individuals in an appropriate unit of

laborers, a majority of whom are represented by the Laborers Union.

      5.     Jurisdiction of this Court is predicated on Section 301 of LMRA, 29

USC §185, and Sections 502(a)(3), 502(g)(2) and 515 of ERISA, 29 USC

§§1132(a)(3), 1132(g)(2) and 1145, respectively, this being a suit for breach of the

fringe benefit provisions of collective bargaining agreements which defendant, as

employer, entered into with Local Unions 334, 1076 and/or 1191 of the Laborers

                                           2
 Case 2:18-cv-13153-NGE-APP ECF No. 1 filed 10/09/18          PageID.3     Page 3 of 5




International Union of North America, AFL-CIO (hereinafter collectively the

"Laborers Union"), labor organizations representing employees in a industry affecting

commerce, with principal offices located in this judicial district.

      6.     Defendant is, and has been, bound by the applicable trust agreements

incorporated by reference in these agreements.

      7.     Pursuant to the provisions of the aforementioned agreements, defendant

became obligated to make periodic payments (hereinafter "contributions") for, among

other things, pension, vacation and holiday, and health and welfare benefits for, or in

respect to the account of, those of its employees who were covered under the

provisions of said agreements, which contributions should have been paid directly to

plaintiff funds.

      8.     Pursuant to ERISA, 29 USC 1059(a), and the collective bargaining

agreements and trust agreements incorporated by reference therein, defendant is

obligated to maintain records sufficient to determine the benefits due or which may

become due to its employees represented by the Laborers Union via contributions to

plaintiffs, and to submit to periodic audits by plaintiffs of its books and records to

confirm the accuracy and timeliness of such contributions to plaintiffs.

       9.    Defendant’s indebtedness to plaintiffs for such fringe benefit

contributions (including contractual late payment charges or liquidated damages) for

                                          3
 Case 2:18-cv-13153-NGE-APP ECF No. 1 filed 10/09/18        PageID.4    Page 4 of 5




the period through present is unknown and cannot be ascertained until defendant

submits all necessary books and records for inspection and audit, which it has

heretofore refused or neglected to do.

      WHEREFORE Plaintiffs pray that this Court enter judgment in their favor:

      A.     Adjudicating that the defendants are alter egos and are contractually

obligated to plaintiffs pursuant to the collective bargaining agreements entered into

with the Laborers Union;

      B.     Ordering defendants to specifically perform according to the provisions

of such collective bargaining agreements;

      C.     Ordering defendants to submit to the Funds any and all books and

records (without any limitation whatsoever) needed by the Funds to determine the

amount of their indebtedness for the period requested;

      D.     Awarding the Funds all amounts such audit reveals as owed by

defendants to the Funds, including delinquent contributions and liquidated damages;

      E.     Awarding the Funds all costs, interest, and attorneys' fees incurred in

bringing and prosecuting this present action pursuant to Section 502(g)(2) of ERISA,

29 USC §1132(g)(2) and Section 301 of the Labor-Management Relations Act, of

1947, as amended (“LMRA”), 29 U.S.C. §185; and

      F.     Granting the Funds any and all other relief (including injunctive and


                                          4
 Case 2:18-cv-13153-NGE-APP ECF No. 1 filed 10/09/18        PageID.5   Page 5 of 5




equitable relief) to which they might be entitled in equity and good conscience.

                                Respectfully submitted,

                                SACHS WALDMAN

                                By:   s/George H. Kruszewski
                                      GEORGE H. KRUSZEWSKI
                                      Attorneys for Plaintiffs
                                      1423 E. Twelve Mile Road
                                      Madison Heights, Michigan 48071
                                      Telephone (248) 658-0800
                                      Email: Gkruszewski@sachswaldman.com
                                      (P-25857)
October 9, 2018




                                         5
